          Case 5:20-cr-00156-HE Document 1 Filed 06/16/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE


                       WESTERN DISTRICT OF OKLAHOMA                                FILED
                                                                                     JUN 1 S 2020
UNITED STATES OF AMERICA,                                                      CARMEUTAR&EBg^SHlNN.CLERK
                                                                             U S. OlST. COUI^I^^TERN
                     Plaintiff,

                                                  Case No.   CR 20-1
              -vs-
                                                                                                 HE
CHANCE RALLS,                                     Violations;    18 U.S.C.§ 922(g)(1)
                                                                 18 U.S.C. § 924(d)
                     Defendant.                        :         28 U.S.C. § 2461(c)

                                   INDICTMENT


The Federal Grand Jury charges:

                                         COUNT 1
                            (Felon in Possession of a Firearm)

       On or about March 16, 2020, in Oklahoma County, within the Western District of

Oklahoma,

                                    CHANCE RALLS,

with knowledge that he had previously been convicted of a crime punishable by

imprisonment for a tenn exceeding one year, did knowingly possess a fnearm, that is, a

Savage, model 64, .22 semi-auto rifle, bearing serial number 2304033, which was in and

affecting interstate commerce in that said firearm had previously crossed state lines to reach

the state of Oklahoma.


       All in violation of Title 18, United States Code, Section 922(g)(1), the penalty for

which is found at Title 18, United States Code, Section 924(a)(2).
Case 5:20-cr-00156-HE Document 1 Filed 06/16/20 Page 2 of 2
